Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 1 of 15 Page ID #:40



 1    TROUTMAN PEPPER
      HAMILTON SANDERS LLP
 2    Jessica R. Lohr (SBN 3023348)
      5 Park Plaza Suite 1400
 3    Irvine, CA 92614-2545
      Telephone: (858) 509-6044
 4    Facsimile: (858) 509-6040
      jessica.lohr@troutman.com
 5
      Attorneys for Defendants
 6    Truist Financial Corporation and
      Truist Bank
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    JAM CAPITAL MANAGEMENT,                    Case No. 2:21-cv-03306 MWF (Ex)
      INC.,
12                                               DEFENDANTS’ ANSWER AND
                       Plaintiff,
13                                               ADDITIONAL DEFENSES
      v.
14
      TRUIST FINANCIAL
15    CORPORATION, TRUIST BANK,
      AND DOES 1 TO 10,
16
                        Defendants.
17
18
               Defendants Truist Financial Corporation and Truist Bank (collectively,
19
      “Truist”), through its undersigned counsel and pursuant to the Federal Rules of
20
      Civil Procedure, answers the Complaint of Plaintiff JAM Capital Management, Inc.
21
      (“Plaintiff”).   Truist denies all allegations in the Complaint that it does not
22
      expressly admit in this Answer.
23
               Truist responds to the specific allegations in the enumerated paragraphs in
24
      the Complaint and asserts its additional defenses as follows:
25
26
27
28
     115734799v3                               -1-
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 2 of 15 Page ID #:41



 1                               PRELIMINARY STATEMENT
 2             1.    Truist lacks information sufficient to form a belief as to the truth of the
 3    allegations contained in paragraph 1 of the Complaint regarding Plaintiff’s business
 4    operations and licenses and, therefore, denies the same.
 5             2.    Truist admits that Truist Financial Corporation is a North Carolina
 6    corporation and that it is the parent company of Truist Bank. Truist denies the
 7    remaining allegations of paragraph 2.
 8             3.    Truist denies that the entity “Truist Bank” is a California Corporation.
 9    Truist admits that Truist Bank is a subsidiary of Truist Financial Corporation and
10    that it conducts business in California. The remaining allegations in paragraph 3 of
11    the Complaint summarize the naming convention Plaintiff uses in the Complaint to
12    refer to the named defendants, to which no response is required.
13             4.    Truist lacks information sufficient to form a belief as to the truth of the
14    allegations in paragraph 4 of the Complaint and, on that basis, denies the same.
15             5.    The allegations in paragraph 5 the Complaint consist of legal
16    conclusions to which no response is required. To the extent that the allegations in
17    paragraph 5 are contrary to law, they are denied.
18                  BACKGROUND MATTERS AFFECTING ALL CLAIMS
19             6.    Truist admits that in or around September 2020, Plaintiff opened a
20    checking account with Truist. The remaining allegations refer to a contract, which
21    speaks for itself. To the extent the allegations are inconsistent with the contract,
22    Truist denies those allegations.
23             7.    Truist admits that Plaintiff deposited funds into the checking account
24    after opening the account with Truist.
25             8.    Truist admits that on or about November 4, 2020, it received wire
26    instructions that included the account number belonging to Plaintiff, but denies that
27    the Plaintiff was the named beneficiary on the wire. Truist lacks information
28
     115734799v3                                 -2-
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 3 of 15 Page ID #:42



 1    sufficient to form a belief as to the truth of the remaining allegations in paragraph 8
 2    of the Complaint and, on that basis, denies the same. Truist states that because the
 3    Plaintiff was not the named beneficiary on the wire instructions, the Plaintiff has no
 4    rights to the funds pursuant to California Commercial Code § 11207.
 5             9.    Truist admits that after the wire transfer was initiated, Plaintiff
 6    communicated with Truist by telephone. The allegations in paragraph 9 of the
 7    Complaint regarding the contents of those communications reference call
 8    recording(s) that speaks for themselves.        To the extent the allegations are
 9    inconsistent with the recordings, Truist denies those allegations. Truist denies all
10    remaining allegations in paragraph 9 of the Complaint.
11             10.    Truist admits that after the wire transfer was initiated, Plaintiff
12    communicated with Truist by telephone. The allegations in paragraph 10 of the
13    Complaint regarding the contents of those communications reference call
14    recording(s) that speaks for themselves.        To the extent the allegations are
15    inconsistent with the recordings, Truist denies those allegations. Truist denies all
16    remaining allegations in paragraph 10 of the Complaint.
17             11.   Truist admits that after the wire transfer was initiated, Plaintiff
18    communicated with Truist by telephone. The allegations in paragraph 11 of the
19    Complaint regarding the contents of those communications reference call
20    recording(s) that speaks for themselves.        To the extent the allegations are
21    inconsistent with the recordings, Truist denies those allegations. Truist denies all
22    remaining allegations in paragraph 11 of the Complaint.
23             12.   Truist admits that after the wire transfer was initiated, Plaintiff
24    communicated with Truist by telephone. The allegations in paragraph 12 of the
25    Complaint regarding the contents of those communications reference call
26    recording(s) that speaks for themselves.        To the extent the allegations are
27    inconsistent with the recordings, Truist denies those allegations. Truist denies all
28    remaining allegations in paragraph 12 of the Complaint.
     115734799v3                               -3-
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 4 of 15 Page ID #:43



 1             13.   Truist admits that after the wire transfer was initiated, Plaintiff
 2    communicated with Truist by telephone. The allegations in paragraph 13 of the
 3    Complaint regarding the contents of those communications reference call
 4    recording(s) that speaks for themselves.           To the extent the allegations are
 5    inconsistent with the recordings, Truist denies those allegations. Truist denies all
 6    remaining allegations in paragraph 13 of the Complaint.
 7             14.   Truist lacks information sufficient to form a belief as to the truth of the
 8    allegations in paragraph 14 of the Complaint regarding Plaintiff’s conversations
 9    with third parties and, on that basis, denies the same. The allegations in paragraph
10    14 of the Complaint regarding the contents of those communications reference call
11    recording(s) that speaks for themselves.           To the extent the allegations are
12    inconsistent with the recordings, Truist denies those allegations. Truist denies all
13    remaining allegations in paragraph 14 of the Complaint.
14             15.   Truist admits that after the wire transfer was initiated, Plaintiff’s
15    counsel communicated with Truist by telephone. The allegations in paragraph 15
16    of the Complaint regarding the contents of those communications reference call
17    recording(s) that speaks for themselves.           To the extent the allegations are
18    inconsistent with the recordings, Truist denies those allegations. Truist denies all
19    remaining allegations in paragraph 15 of the Complaint.
20             16.   Truist admits that after the wire transfer was initiated, Plaintiff’s
21    counsel communicated with Truist by telephone and by letter. The allegations in
22    paragraph 16 of the Complaint regarding the contents of those communications
23    reference call recording(s) and documents that speak for themselves. To the extent
24    the allegations are inconsistent with the recordings and documents, Truist denies
25    those allegations. Truist denies all remaining allegations in paragraph 16 of the
26    Complaint.
27             17.   Truist admits that after the wire transfer was initiated, Plaintiff’s
28    counsel communicated with Truist by telephone. The allegations in paragraph 17
     115734799v3                                 -4-
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 5 of 15 Page ID #:44



 1    of the Complaint regarding the contents of those communications reference call
 2    recording(s) that speaks for themselves.           To the extent the allegations are
 3    inconsistent with the recordings, Truist denies those allegations. Truist denies that
 4    any allegations suggesting that its investigation was complete. Truist denies all
 5    remaining allegations in paragraph 17 of the Complaint. Truist lacks information
 6    sufficient to form a belief as to the truth of the remaining allegations in paragraph
 7    17 of the Complaint regarding Plaintiff’s relationship with third parties and, on that
 8    basis, denies the same.
 9             18.   Truist denies the allegations in paragraph 18 of the Complaint.
10             19.   Truist denies the allegations in paragraph 19 of the Complaint.
11             20.   Truist lacks information sufficient to form a belief as to the truth of the
12    allegations in paragraph 20 of the Complaint and, on that basis, denies the same.
13             21.   Truist denies the allegations in paragraph 21 of the Complaint and
14    denies that Plaintiff is entitled to any relief as against Truist.
15                                 FIRST CAUSE OF ACTION
16             22.   Truist repeats its answers to the allegations contained in the foregoing
17    paragraphs as though fully set forth herein.
18             23.   The allegations in paragraph 23 of the Complaint reference a
19    document that speaks for itself. To the extent the allegations are inconsistent with
20    the document, Truist denies those allegations.             Truist denies all remaining
21    allegations in paragraph 16 of the Complaint.
22             24.   The allegations in paragraph 24 of the Complaint state a legal
23    conclusion to which no response is required. To the extent that the allegations in
24    paragraph 24 are contrary to law, they are denied.
25             25.   Truist admits that on or about November 4, 2020, a wire transfer was
26    received by Truist and referenced the account number belonging to Plaintiff, but
27    denies that the Plaintiff was the named beneficiary on the wire. Truist states that
28    because the Plaintiff was not the named beneficiary on the wire instructions, the
     115734799v3                                  -5-
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 6 of 15 Page ID #:45



 1    Plaintiff has no rights to the funds pursuant to California Commercial Code §
 2    11207. Truist denies the remaining allegations in paragraph 25 of the Complaint.
 3             26.   Truist denies the allegations in paragraph 26 of the Complaint.
 4             27.   Truist denies the allegations in paragraph 27 of the Complaint.
 5                               SECOND CAUSE OF ACTION
 6             28.   Truist repeats its answers to the allegations contained in the foregoing
 7    paragraphs as though fully set forth herein.
 8             29.   The allegations in paragraph 29 of the Complaint reference a
 9    document that speaks for itself. To the extent the allegations are inconsistent with
10    the document, Truist denies those allegations.           Truist denies all remaining
11    allegations in paragraph 29 of the Complaint.
12             30.   The allegations in paragraph 30 of the Complaint state a legal
13    conclusion to which no response is required. To the extent that the allegations in
14    paragraph 30 are contrary to law, they are denied.
15             31.   The allegations in paragraph 31 of the Complaint state a legal
16    conclusion to which no response is required. To the extent that the allegations in
17    paragraph 31 are contrary to law, they are denied.
18             32.   Truist admits that on or about November 4, 2020, a wire transfer was
19    received by Truist and referenced the account number belonging to Plaintiff, but
20    denies that the Plaintiff was the named beneficiary on the wire. Truist states that
21    because the Plaintiff was not the named beneficiary on the wire instructions, the
22    Plaintiff has no rights to the funds pursuant to California Commercial Code §
23    11207. Truist denies the remaining allegations in paragraph 32 of the Complaint.
24             33.   Truist denies the allegations in paragraph 33 of the Complaint.
25             34.   Truist denies the allegations in paragraph 34 of the Complaint.
26             35.   Truist denies the allegations in paragraph 35 of the Complaint.
27
28
     115734799v3                                 -6-
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 7 of 15 Page ID #:46



 1                                THIRD CAUSE OF ACTION
 2             36.   Truist repeats its answers to the allegations contained in the foregoing
 3    paragraphs as though fully set forth herein.
 4             37.   The allegations in paragraph 37 of the Complaint reference a
 5    document that speaks for itself. To the extent the allegations are inconsistent with
 6    the document, Truist denies those allegations. The allegation in paragraph 37 of the
 7    Complaint regarding Truist’s fiduciary duty states a legal conclusion to which no
 8    response is required. To the extent that allegation in paragraph 37 is contrary to
 9    law, it is denied. Truist denies all remaining allegations in paragraph 37 of the
10    Complaint.
11             38.   Truist admits that on or about November 4, 2020, it received a wire
12    transfer which referenced the account number belonging to Plaintiff, but denies
13    that the Plaintiff was the named beneficiary on the wire. Truist states that because
14    the Plaintiff was not the named beneficiary on the wire instructions, the Plaintiff
15    has no rights to the funds pursuant to California Commercial Code § 11207. Truist
16    denies the remaining allegations in paragraph 38 of the Complaint.
17             39.   Truist denies the allegations in paragraph 39 of the Complaint.
18             40.   Truist denies the allegations in paragraph 40 of the Complaint.
19             41.   Truist denies the allegations in paragraph 41 of the Complaint.
20                               FOURTH CAUSE OF ACTION
21             42.   Truist repeats its answers to the allegations contained in the foregoing
22    paragraphs as though fully set forth herein.
23             43.   Truist admits that on or about November 4, 2020, it received a wire
24    transfer which referenced the account number belonging to Plaintiff, but denies
25    that the Plaintiff was the named beneficiary on the wire. Truist states that because
26    the Plaintiff was not the named beneficiary on the wire instructions, the Plaintiff
27    has no rights to the funds pursuant to California Commercial Code § 11207. Truist
28    denies the remaining allegations in paragraph 43 of the Complaint.
     115734799v3                                 -7-
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 8 of 15 Page ID #:47



 1             44.   Truist denies the allegations in paragraph 44 of the Complaint.
 2             45.   Truist denies the allegations in paragraph 45 of the Complaint.
 3             46.   Truist denies the allegations in paragraph 46 of the Complaint.
 4             47.   Truist denies the allegations in paragraph 47 of the Complaint.
 5             48.   Truist denies the allegations in paragraph 48 of the Complaint.
 6                                FIFTH CAUSE OF ACTION
 7             49.   Truist repeats its answers to the allegations contained in the foregoing
 8    paragraphs as though fully set forth herein.
 9             50.   Truist admits that on or about November 4, 2020, it received a wire
10    transfer which referenced the account number belonging to Plaintiff, but denies
11    that the Plaintiff was the named beneficiary on the wire. Truist states that because
12    the Plaintiff was not the named beneficiary on the wire instructions, the Plaintiff
13    has no rights to the funds pursuant to California Commercial Code § 11207. Truist
14    denies the remaining allegations in paragraph 50 of the Complaint.
15             51.   Truist denies the allegations in paragraph 51 of the Complaint.
16             52.   Truist denies the allegations in paragraph 52 of the Complaint.
17             53.   Truist denies the allegations in paragraph 53 of the Complaint.
18                                SIXTH CAUSE OF ACTION
19             54.   Truist repeats its answers to the allegations contained in the foregoing
20    paragraphs as though fully set forth herein.
21             55.   Truist admits that in or around September 2020, Plaintiff opened a
22    checking account with Truist, which required payment of certain fees in accordance
23    with the account agreement. The remaining allegations in paragraph 55 of the
24    Complaint reference a document that speaks for itself. To the extent the allegations
25    are inconsistent with the document, Truist denies those allegations. Truist denies
26    all remaining allegations in paragraph 55 of the Complaint.
27             56.   Truist admits that on or about November 4, 2020, it received a wire
28    transfer which referenced the account number belonging to Plaintiff, but denies
     115734799v3                                 -8-
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 9 of 15 Page ID #:48



 1    that the Plaintiff was the named beneficiary on the wire. Truist states that because
 2    the Plaintiff was not the named beneficiary on the wire instructions, the Plaintiff
 3    has no rights to the funds pursuant to California Commercial Code § 11207. Truist
 4    denies the remaining allegations in paragraph 56 of the Complaint.
 5             57.   Truist denies the allegations in paragraph 57 of the Complaint.
 6             58.   Truist denies the allegations in paragraph 58 of the Complaint.
 7             59.   Truist denies the allegations in paragraph 59 of the Complaint.
 8             60.   Truist denies the allegations in paragraph 60 of the Complaint.
 9             61.   Truist denies the allegations in paragraph 61 of the Complaint.
10                              SEVENTH CAUSE OF ACTION
11             62.   Truist repeats its answers to the allegations contained in the foregoing
12    paragraphs as though fully set forth herein.
13             63.   Truist admits that in or around September 2020, Plaintiff opened a
14    checking account with Truist, which required payment of certain fees in accordance
15    with the account agreement. The remaining allegations in paragraph 63 of the
16    Complaint reference a document that speaks for itself. To the extent the allegations
17    are inconsistent with the document, Truist denies those allegations. Truist denies
18    all remaining allegations in paragraph 63 of the Complaint.
19             64.   Truist admits that on or about November 4, 2020, someone attempted
20    to wire funds to an account number assigned to Plaintiff’s checking account, but
21    denies that the depositor associated with the account number matched the named
22    beneficiary on the wire, which was not Plaintiff. Truist denies the remaining
23    allegations in paragraph 64 of the Complaint.
24             65.   Truist denies the allegations in paragraph 65 of the Complaint.
25             66.   Truist denies the allegations in paragraph 66 of the Complaint.
26             67.   Truist denies the allegations in paragraph 67 of the Complaint.
27             68.   Truist denies the allegations in paragraph 68 of the Complaint.
28
     115734799v3                                 -9-
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 10 of 15 Page ID #:49



  1                               EIGHTH CAUSE OF ACTION
  2             69.   Truist repeats its answers to the allegations contained in the foregoing
  3    paragraphs as though fully set forth herein.
  4             70.   Truist admits that in or around September 2020, Plaintiff opened a
  5    checking account with Truist, which required payment of certain fees in accordance
  6    with the account agreement. The remaining allegations in paragraph 70 of the
  7    Complaint reference a document that speaks for itself. To the extent the allegations
  8    are inconsistent with the document, Truist denies those allegations. Truist denies
  9    all remaining allegations in paragraph 70 of the Complaint.
 10             71.   Truist admits that on or about November 4, 2020, it received a wire
 11    transfer which referenced the account number belonging to Plaintiff, but denies
 12    that the Plaintiff was the named beneficiary on the wire. Truist states that because
 13    the Plaintiff was not the named beneficiary on the wire instructions, the Plaintiff
 14    has no rights to the funds pursuant to California Commercial Code § 11207. Truist
 15    denies the remaining allegations in paragraph 71 of the Complaint.
 16             72.   Truist denies the allegations in paragraph 72 of the Complaint.
 17             73.   Truist denies the allegations in paragraph 73 of the Complaint.
 18             74.   Truist denies the allegations in paragraph 74 of the Complaint.
 19             75.   Truist denies the allegations in paragraph 75 of the Complaint.
 20             76.   Truist denies the allegations in paragraph 76 of the Complaint.
 21                                NINTH CAUSE OF ACTION
 22             77.   Truist repeats its answers to the allegations contained in the foregoing
 23    paragraphs as though fully set forth herein.
 24             78.   Truist admits that in or around September 2020, Plaintiff opened a
 25    checking account with Truist, which required payment of certain fees in accordance
 26    with the account agreement. The remaining allegations in paragraph 78 of the
 27    Complaint reference a document that speaks for itself. To the extent the allegations
 28
      115734799v3                                - 10 -
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 11 of 15 Page ID #:50



  1    are inconsistent with the document, Truist denies those allegations. Truist denies
  2    all remaining allegations in paragraph 78 of the Complaint.
  3             79.   The allegations in paragraph 79 of the Complaint state a legal
  4    conclusion to which no response is required. To the extent that the allegations in
  5    paragraph 79 are contrary to law, they are denied.
  6             80.   Truist denies the allegations in paragraph 80 of the Complaint.
  7             81.   Truist denies the allegations in paragraph 81 of the Complaint.
  8             82.   Truist denies the allegations in paragraph 82 of the Complaint.
  9                                TENTH CAUSE OF ACTION
 10             83.   Truist repeats its answers to the allegations contained in the foregoing
 11    paragraphs as though fully set forth herein.
 12             84.   The allegations in paragraph 84 of the Complaint state a legal
 13    conclusion to which no response is required. To the extent that the allegations in
 14    paragraph 84 are contrary to law, they are denied.
 15             85.   Truist denies the allegations in paragraph 85 of the Complaint.
 16             86.   Truist denies the allegations in paragraph 86 of the Complaint.
 17             87.   Truist denies the allegations in paragraph 87 of the Complaint.
 18             88.   Truist denies the allegations in paragraph 88 of the Complaint.
 19             89.   Truist denies the allegations in paragraph 89 of the Complaint.
 20             90.   Truist denies that Plaintiff is entitled to the relief requested in
 21    paragraph 90 of the Complaint.           Truist denies the remaining allegations in
 22    paragraph 90 of the Complaint.
 23             91.   Truist denies that Plaintiff is entitled to the relief requested in
 24    paragraph 91 of the Complaint.           Truist denies the remaining allegations in
 25    paragraph 91 of the Complaint.
 26             92.   Truist denies the allegations in paragraph 92 of the Complaint.
 27
 28
      115734799v3                                - 11 -
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 12 of 15 Page ID #:51



  1                              ELEVENTH CAUSE OF ACTION
  2             93.   Truist repeats its answers to the allegations contained in the foregoing
  3    paragraphs as though fully set forth herein.
  4             94.   The allegations in paragraph 94 of the Complaint state a legal
  5    conclusion to which no response is required. To the extent that the allegations in
  6    paragraph 94 are contrary to law, they are denied.
  7             95.   Truist denies that Plaintiff is entitled to the relief requested in
  8    paragraph 95 of the Complaint.            Truist denies the remaining allegations in
  9    paragraph 95 of the Complaint.
 10                                    PRAYER FOR RELIEF
 11             Truist denies that Plaintiff is entitled to the relief demanded in the
 12    unnumbered paragraphs beginning with “WHEREFORE” following paragraphs 92
 13    and 95 of the Complaint, including all subsections.
 14                                  ADDITIONAL DEFENSES
 15             Without admitting any of the allegations in the Complaint, and without
 16    admitting or acknowledging that Truist bears the burden of proof as to any of them,
 17    Truist asserts the following defenses. Truist intends to rely on any additional
 18    defenses that may become available or apparent during pretrial proceedings and
 19    discovery in this action and hereby reserves the right to amend this Answer to assert
 20    all such defenses.
 21                               FIRST ADDITIONAL DEFENSE
 22             The Complaint fails to the extent it does not set forth facts sufficient to state
 23    a claim upon which relief may be granted against Truist, and further fails to state
 24    facts sufficient to entitle Plaintiff to the relief sought, or to any other relief from
 25    Truist.
 26
 27
 28
      115734799v3                                 - 12 -
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 13 of 15 Page ID #:52



  1                             SECOND ADDITIONAL DEFENSE
  2             The Complaint fails to the extent that, at all relevant times with respect to
  3    Plaintiff, Truist acted in good faith and complied fully with all state and federal
  4    laws.
  5                              THIRD ADDITIONAL DEFENSE
  6             The Complaint fails to the extent that Plaintiff’s purported damages, which
  7    Truist continues to deny, were the result of acts or omissions of third persons over
  8    whom Truist had neither control nor responsibility, or were the result of Plaintiff’s
  9    own prior conduct.
 10                             FOURTH ADDITIONAL DEFENSE
 11             Plaintiff’s claim for punitive damages fails to the extent that the Complaint
 12    states no facts in support of a claim for punitive damages.
 13                               FIFTH ADDITIONAL DEFENSE
 14             The Complaint is barred, in whole or in part, to the extent that Plaintiff failed
 15    to protect itself from damages, if any, or failed to mitigate its alleged damages.
 16                               SIXTH ADDITIONAL DEFENSE
 17             The Complaint is barred, in whole or in part, to the Economic Loss Doctrine.
 18                            SEVENTH ADDITIONAL DEFENSE
 19             The Complaint is barred, in whole or in part, because Plaintiff had no rights
 20    to the funds pursuant to applicable law, including California Commercial Code §
 21    11207.
 22                             EIGHTH ADDITIONAL DEFENSE
 23             The Complaint is barred, in whole or in part, because Plaintiff’s claims are
 24    preempted by applicable law including relevant provisions of the California
 25    Commercial Code.
 26
 27
 28
      115734799v3                                 - 13 -
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 14 of 15 Page ID #:53



  1                              NINTH ADDITIONAL DEFENSE
  2             Any recovery Plaintiff receives is subject to a set off if any damages are
  3    awarded against Truist, in the amount of any damages or settlement amounts
  4    recovered by Plaintiff with respect to the same alleged damages. Truist is also
  5    entitled to have any damages that may be awarded to Plaintiff reduced by the value
  6    of any benefit or payment to Plaintiff from any collateral source.
  7                             TENTH ADDITIONAL DEFENSE
  8             Any damages allegedly suffered by Plaintiff were not caused by Truist, but
  9    by intervening causes.
 10                           ELEVENTH ADDITIONAL DEFENSE
 11             Plaintiff’s alleged damages, if any, are speculative or uncertain and,
 12    therefore, are not compensable.
 13                           TWELFTH ADDITIONAL DEFENSE
 14             Truist reserves the right to assert additional defenses as they become known.
 15                                     PRAYER FOR RELIEF
 16             WHEREFORE, Truist requests this Court to enter a judgment:
 17                   1.    denying Plaintiff any and all relief in this case;
 18                   2.    dismissing Plaintiff’s claims in their entirety;
 19                   3.    dismissing this case with prejudice;
 20                   4.    awarding Truist its costs and attorneys’ fees incurred in this
 21                         case; and
 22                   5.    granting Truist all other relief that the Court deems just and
 23                         proper.
 24
 25
 26
 27
 28
      115734799v3                                - 14 -
Case 2:21-cv-03306-MWF-E Document 7 Filed 05/07/21 Page 15 of 15 Page ID #:54



  1 Dated:          May 7, 2021            TROUTMAN PEPPER HAMILTON
                                           SANDERS LLP
  2
                                           By: /s/ Jessica R. Lohr
  3                                          Jessica R. Lohr
  4                                               Attorneys for Defendants Truist
                                                  Financial Corporation and Truist Bank
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      115734799v3                        - 15 -
